DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication, preliminary amendment, dated 04/16/2019 in which claims 4-7, 11-17, and 19-21 have been amended. Thus, claims 1-21 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation “an acquisition unit that acquires a first combination including two or more types of feature data having uniqueness” in claims 1-21 is vague and confusing. It is not clear what “types of feature data” and “uniqueness” 
The limitation “includes feature data having a high degree of similarity with the feature data included in the first combination” in claims 1-21 is vague and confusing. It is not clear what “a high degree of similarity” refers to.  This renders claims 1-21 indefinite. Thus, claims 1-21 are vague and confusing, and rejected under 35 U.S.C. 112(b).  Examiner recommends Applicant makes necessary amendments.
The limitation “detects an abnormal state using the feature data included in the first combination” in claims 1-21 is vague and confusing. It is not clear what “an abnormal state” refers to.  This renders claims 1-21 indefinite. Thus, claims 1-21 are vague and confusing, and rejected under 35 U.S.C. 112(b).  Examiner recommends Applicant makes necessary amendments.
Claims 9, 10, 19, and 20 (wherever else applicable) recites “predetermined number or more.” Claims 9, 10, 19, and 20 are vague and confusing. It is not clear what “predetermined number or more” refers to. Is it a predetermined number? Or, is it a plurality (“more”)? This renders claims 9, 10, 19, and 20 indefinite. Thus, claims 9, 10, 19, and 20 are vague and confusing, and rejected under 35 U.S.C. 112(b).  Examiner recommends Applicant makes necessary amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of acquiring data without significantly more. 
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1 and 11.
Claim 1 is directed to an apparatus which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to an apparatus comprising an acquisition unit and detection unit, which performs a series of steps, e.g., acquiring a first combination including two or more types of feature data having uniqueness; acquiring a second combination, which includes two or more types of feature data having uniqueness and includes feature data having a high degree of similarity with the feature data included in the first combination, and detecting an abnormal state using the feature data included in the first combination and the feature data included in the second combination. These limitations describe the abstract idea of acquiring data (with the exception of the italicized terms above), which correspond to Mental Processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion). The computer device limitations, e.g., abnormality detection apparatus, acquisition unit, and detection unit do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed to an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of abnormality detection apparatus, acquisition unit, and detection unit are no more than simply applying the abstract idea using generic computer elements.  The additional elements listed above are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of abnormality detection apparatus, acquisition unit, and detection unit are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, claim 1 is not patent eligible.
Similar arguments can be extended to the other independent claim, claim 11; and hence claim 11 is rejected on similar grounds as claim 1.
Dependent claims 2-10 and 12-21 have further defined the abstract idea that is present in their respective independent claims 1 and 11; and thus correspond to Mental Processes, and hence are abstract in nature for the reason presented above.  The dependent claims 2-10 and 12-21 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-10 and 12-21 are directed to an abstract idea. Thus, claims 1-21 are not patent-eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shibaike (JP Patent Application Publication No. 2010/282262 A; hereinafter “Shibaike”).
Claim 1:
Shibaike teaches the following limitations:
An abnormality detection apparatus, comprising: an acquisition unit that acquires a first combination including two or more types of feature data having uniqueness; (Shibaike, The information processing apparatus 200 is a device that receives a user's face image and transaction amount data in a money transaction from the terminal device 100 via the network 104, and determines whether the money transaction is not an abnormal transaction related to a fraud crime based on the received data. (See, Para. [0026])); 
and a detection unit that acquires a second combination, which includes two or more types of feature data having uniqueness and includes feature data having a high degree of similarity with the feature data included in the first combination; (Shibaike, in response to a request from the matching unit 220, the data input / output unit 230 acquires a group of face images received in the past and stored in the database 202. …..unit 230 further stores the transaction amount data received together with the face image in the database 202 in association with the face image. Transaction amount data may include ……the data input / output unit 230 acquires transaction amount data associated with a predetermined face image from the database 202 (detection unit that acquires a second combination…. similarity with the feature data included in the first combination)(See, Para. [0043-44])).
and detects an abnormal state using the feature data included in the first combination and the feature data included in the second combination; (Shibaike, The feature data calculation unit 240 calculates, based on the result of the comparison performed by the collation unit 220, the 1 characteristic data representing the characteristic of the transaction. Such 1 feature data is compared to a given threshold in an abnormal transaction determination process in a determination unit 250 ………used to determine whether a transaction is an abnormal transaction associated with, for example, a fraud crime (See, Para. [0044])).
Claim 2:
Shibaike teaches the following limitations:
wherein the acquisition unit acquires a combination of person information representing a person executing a first transaction and transaction information regarding the first transaction, and (Shibaike, The database 202 is connected to the information processing apparatus 200….the database 202 stores the user's face image and transaction amount data received by the information processing apparatus 200. When the information processing apparatus 200 receives a new face image, the face image and the transaction amount data of the user are read for the determination processing of an abnormal transaction by the information processing apparatus 200; (See, Para. [0027]));
the detection unit performs: acquiring transaction information of a second transaction from a storage device that stores the transaction information of each transaction using the acquired When the information processing apparatus 200 receives a new face image, the face image and the transaction amount data of the user are read for the determination processing of an abnormal transaction by the information processing apparatus 200; (See, Para. [0027]); when the face image transmitted from the terminal device 100 is received by the communication unit 210, the matching unit 220 acquires a group of previously received face images stored in the database 202 via the data input / output unit 230. (See, Para. [0042]));
and detecting an abnormal transaction using transaction information of the first transaction and transaction information of the second transaction. (Shibaike, When the information processing apparatus 200 receives a new face image, the face image and the transaction amount data of the user are read for the determination processing of an abnormal transaction by the information processing apparatus 200; (See, Para. [0027])). 
Claim 3:
Shibaike teaches the following limitations:
wherein the detection unit performs: determining a captured image, in which a person having a high degree of similarity with the person executing the first transaction is imaged, among a plurality of captured images in which persons performing respective transactions are imaged; (Shibaike, when the face image transmitted from the terminal device 100 is received by the communication unit 210, the matching unit 220 acquires a group of previously received face images stored in the database 202 via the data input / output unit 230. (See, Para. [0042]));
and determining the transaction information of the second transaction among a plurality 5PRELIMINARY AMENDMENTAttorney Docket No.: Q246543 Appln. No.: Entry into National Stage of PCT/JP2017/027219 of pieces of transaction information stored in the storage device based on a time at which the At this time, the data input / output unit 230 further stores the transaction amount data received together with the face image in the database 202 in association with the face image. Transaction amount data may include, for example, date of transaction, type of transaction, transaction amount, and the like. (See, Para. [0043])).
Claim 4:
Shibaike teaches the following limitations :
wherein the abnormality detection apparatus is communicably connected to a storage device that stores the person information representing a person executing each transaction in association with the transaction information of the transaction, and (Shibaike, the data input / output unit 230 further stores the transaction amount data received together with the face image in the database 202 in association with the face image (See, Para. [0043]));
the detection unit acquires transaction information associated with the person information of a person having a high degree of similarity with the person executing the first transaction, as the transaction information of the second transaction, from the storage device. (Shibaike, in response to a request from the matching unit 220, the data input / output unit 230 acquires a group of face images received in the past and stored in the database 202. …..unit 230 further stores the transaction amount data received together with the face image in the database 202 in association with the face image. Transaction amount data may include ……the data input / output unit 230 acquires transaction amount data associated with a predetermined face image from the database 202 (the detection unit acquires transaction information ….. second transaction, from the storage device); (See, Para. [0043-44])).
Claim 5:
Shibaike teaches the following limitation:
wherein the detection unit detects an abnormal transaction during an execution of the first transaction. (Shibaike, the communication unit 170 transmits the user's face image and transaction amount data input from the control unit 180 to the information processing device 200…..communication unit 170 determines that the transaction is an abnormal transaction by the information processing apparatus 200 (detection unit detects an abnormal transaction during an execution of the first transaction); (See, Para. [0038])).
Claim 6:
Shibaike teaches the following limitation:
wherein the person information indicates a feature value of a person executing the transaction, the feature value being computed using a captured image in which the person is imaged. (Shibaike, feature data calculation unit 240 acquires past transaction amount data associated with the face image of the same person from the database 202 via the data input / output unit 230. Then, the feature data calculation unit 240 calculates the above-described 1 feature data from the acquired transaction amount data, and outputs the calculated 1 feature data to the determination unit (person information indicates a feature value of a person executing the transaction…..captured image in which the person is imaged)(See, Para. [0047])).
Claim 7:
Shibaike teaches the following limitation:
wherein the transaction is a transaction using an account, and the transaction information includes one or more of an identifier of the account used in the transaction, name information of the account used in the transaction, a point in time at which the transaction is performed, and a place where the transaction is performed. (Shibaike, The information processing device 400 is a device that receives, from the terminal device 100, a user's face image, transaction amount data in a money transaction, and account data via the network 104; (See, Para. [0079]); communication unit 410 receives, from the terminal device 100, a face image of a user who performs money transaction, transaction amount data, and account data (See, Para. [0081]); Transaction amount data may include, for example, date of transaction, type of transaction, transaction amount, and the like (the transaction is a transaction using an account…….the transaction is performed); (See, Para. [0043])).
Claim 8:
Shibaike teaches the following limitation:
wherein the account is a bank account, and Appln. No.: Entry into National Stage of PCT/JP2017/027219the transaction information includes one or more of an identifier of the bank account used in the transaction, name information of the bank account used in the transaction, a point in time at which the transaction is performed, and a place where the transaction is performed. (Shibaike, The information processing device 400 is a device that receives, from the terminal device 100…..account data via the network 104; (See, Para. [0079]); communication unit 410 receives, from the terminal device 100……and account data. Such account data is data for identifying an account to be subjected to a financial transaction. For example, account data may be an account number of an account in which money about a withdrawal transaction is derived (the account is a bank account, and Appln. No.: Entry into National Stage of PCT/JP2017/027219the transaction information ….place where the transaction is performed); (See, Para. [0081])).
Claim 9:
Shibaike teaches the following limitation:
wherein the detection unit determines that there is an abnormal transaction in a case where the first transaction and the second transactions include a predetermined number or more of transactions whose pieces of name information of accounts are different from each other. a case where 3 or more different users will be subjected to a draw transaction will be rare. Thus, for example, the 2 feature data may include the number of persons in different persons who have been withdrawn from the same account over a predetermined period of time (See, Para. [0112]); the communication unit receives account data for identifying an account to be subjected to the financial transaction, and the information processing device uses the account data received by the communication unit (See, Para. [0013]); the 2 feature data may include a number of persons of different persons who have made a withdrawal transaction from the same account over a predetermined period of time, and the determination unit may determine that the money transaction is an abnormal transaction when the number of persons exceeds a predetermined threshold (See, Para. [0014])).
Claim 10:
Shibaike teaches the following limitation:
wherein the detection unit determines that there is an abnormal transaction in a case where the first transaction and the second transactions include a predetermined number or more of transactions whose types of accounts are the same as each other but identifiers of the accounts are different from each other. (Shibaike, the total value of the withdrawal transaction amounts taken from the same account over a predetermined period of time as described above exceeds the 3 threshold value…. the transaction may be determined to be an abnormal transaction if a user has made a withdrawal transaction for a withdrawal limit for 5 consecutive days (See, Para. [0089]); when the number of persons of different persons who have made a withdrawal transaction from the same account over a predetermined period of time as described above exceeds a 4 threshold value….the determination unit 450 may determine that the financial transaction is an abnormal transaction (See
Claim 11:
Claim 11 is substantially similar to claim 1, and hence is rejected on similar grounds.
Claim 12:
Claim 12 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 13:
Claim 13 is substantially similar to claim 3, and hence is rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 4, and hence is rejected on similar grounds.
Claim 15:
Claim 15 is substantially similar to claim 5, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 6, and hence is rejected on similar grounds.
Claim 17:
Claim 17 is substantially similar to claim 7, and hence is rejected on similar grounds.
Claim 18:
Claim 18 is substantially similar to claim 8, and hence is rejected on similar grounds.
Claim 19:
Claim 19 is substantially similar to claim 9, and hence is rejected on similar grounds.
Claim 20:
Claim 20 is substantially similar to claim 10, and hence is rejected on similar grounds.
Claim 21:
Shibaike teaches the following limitation:
A non-transitory computer-readable storage medium storing a program causing a computer to execute each step of the control method according to claim 11. (Shibaike, series of processing or a part thereof is executed by software, a program constituting the software is executed using a computer incorporated in each device (See, Para. [0112])).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is the following:
Ramalingam (U.S. Patent No. US 10,475,014 B1) “Payment Device Security”
Zoldi (U.S. Patent Application Publication No. US 2013/0036036-A1) “Multiple Funding Account Payment Instrument Analytics”
Ro (JP Patent Application Publication No. JP 2006/209163 A) “Control of Cash Automatic Transaction Device”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571) 270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693